DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1, 4, 5, 7-16, and 18-20, the cancellation of claims 2, 3, 6, and 17, and the addition of new claims 21 and 22 filed March 15, 2021.
Claim Objections
Claims 8, 9, 16, and 19 are objected to because of the following informalities:  
In regards to claim 8, line 2, the phrase “on the second side” should be changed to “in the second side,” and in line 4, the phrase “when the diaphragm has not been flexed” should be inserted after the phrase “the second pin aperture.”
In regards to claim 9, line 6, the word “received” should be changed to “directed into the diaphragm latch.”
In regards to claim 16, line 3, the phrase “intermediated case” should be changed to “intermediate case.”
In regards to claim 19, line 2, the phrase “move towards a first side” should be changed to “flex towards the first side,” and in line 4, the phrase “move towards a second side” should be changed to “flex towards the second side.”  These changes are recommended such that the language of claim 19 matches that of claim 12.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 5, it is unclear how the claim further limits claim 1 since claim 1 has been amended by applicant to recite that the “diaphragm is disposed between the first side of the housing and the second side of the housing.”
In regards to claim 8, it is unclear in what state of the latch the first end of the pin extends through the pin aperture and the second end extends through the second pin aperture, i.e. received or not received by the receptacle or whether the diaphragm has been flexed or not.  Furthermore, the degree of the extension is unclear.  Specifically, as shown in Figure 3A, the first end of the pin is only at least partially extending through the pin aperture when the pin is not received by the receptacle, however, when the pin is received by the receptacle, the first end of the pin is fully extended from the pin aperture.  Therefore, the claim must set forth the degree of the extension of the first end of the pin since the degree of extension can vary.  This degree of extension is related to whether or not the pin is received by the receptacle or whether 
In regards to claim 9, the relationship between the “pressurized gas being received,” as recited in line 6, and the directing of the pressurized gas into the diaphragm latch, as recited in lines 3 and 4, is unclear from the claim language.  Lines 1-5 of the claim do not set forth that the pressurized gas is received, but it is understood from the specification that the “receiving” of the pressurized gas is equivalent to the directing of the pressurized gas into the diaphragm latch, and will be examined as such.  The claim should use consistent terminology.  See claim objection above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porte et al. (US Pub. No. 2012/0097261).
In regards to claim 9, Porte et al. discloses a method for passively coupling an inner fixed structure 20 to an intermediate case 14 during an overpressure event (Paragraphs 57-62), the method comprising: directing a pressurized gas from a core compartment (area or space within the nacelle 10 covered in part by components 14 and 20, Figure 3) into a diaphragm latch (Figure 3), wherein the diaphragm latch is disposed in the core compartment (Figure 3); moving a diaphragm 44 of the diaphragm 
In regards to claim 10, Porte et al. discloses that the method further comprises forming a load path between the inner fixed structure and the intermediate case in response to the pin being received by the receptacle (the location of the pin within the receptacle provides a path for a load on the inner fixed structure and intermediate case, and thereby, maintaining them in a coupled relationship as shown in Figure 3).
In regards to claim 11, Porte et al. discloses that the diaphragm is coupled to the housing and the pin is coupled to the diaphragm so as to move with the diaphragm (Figure 3).
In regards to claim 12, Porte et al. discloses a latch arrangement, comprising: a receptacle 38 coupled to an intermediate case 14; and a diaphragm latch (Figure 3) coupled to an inner fixed structure 20, wherein the inner fixed structure comprises a leading edge 22 configured to seat against the intermediate case (seats against portion 18 of the intermediate case, Figure 3), the inner fixed structure surrounds a core compartment (internal space of the nacelle 10, Figures 1 and 3), and the diaphragm latch and the receptacle are disposed in the core compartment (disposed in the core 
In regards to claim 13, Porte et al. discloses that the diaphragm latch is disposed radially inwardly from the inner fixed structure (Figures 1 and 3).
In regards to claim 14
In regards to claim 15, Porte et al. discloses that the pin is received by the receptacle in response to the pin extending from the pin aperture (Figure 3).
In regards to claim 16, Porte et al. discloses that the latch arrangement mitigates movement of the leading edge of the inner fixed structure relative to the intermediate case in response to the pin being received by the receptacle (apparent from Figure 3).
In regards to claim 18, Porte et al. discloses that the diaphragm is configured to flex in response to the pressure of the core compartment increasing (Paragraphs 57-62).
In regards to claim 19, Porte et al. discloses that the diaphragm is configured to flex towards the first side of the housing in response to the pressure of the core compartment increasing, thereby extending the pin from the pin aperture (Paragraphs 57-62), and the diaphragm is configured to flex towards the second side of the housing in response to the pressure of the core compartment decreasing, thereby retracting the pin from the pin aperture (Paragraphs 57-62).
In regards to claim 20, Porte et al. discloses a tube (tube shown schematically by a dashed line in Figure 3 connecting component 46’ to the diaphragm latch) extending between the inner fixed structure and the diaphragm latch (Figure 3), whereby the diaphragm latch is in fluidic communication with a bypass flow path (bypass flow path of air from additional pressurized air tap 46’, Paragraphs 60-62).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 7, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porte et al. (US Pub. No. 2012/0097261) in view of Horst (DE 2550898 A1).
In regards to claims 1 and 5, Porte et al. discloses a diaphragm latch (Figure 3), comprising: a housing (component 24 and the component having opening 32 as a unit, Figure 3) comprising a first side (side having opening 32, Figure 3) and a second side (side formed by component 24, Figure 3); at least one opening (opening in component 24 through which air or gas flows, Figure 3) disposed in the second side of the housing; a diaphragm 44 disposed in the housing, wherein the diaphragm is disposed between the first side of the housing and the second side of the housing (Figure 3); a pin 26 coupled to the diaphragm; a first pin aperture 32 disposed in the first side of the housing, wherein the diaphragm is configured to flex in response to an increased air pressure being communicated through the at least one opening (Paragraph 62), and the pin is configured to extend from the first pin aperture in response to the diaphragm flexing (the diaphragm flexes to extend the pin when the pressurized air is received in the housing and the diaphragm flexes to retract the pin when the pressurized air is not received in the housing, Paragraphs 57-62).  Porte et al. fails to disclose a second opening disposed in the first side of the housing.  Horst teaches a housing 53’ (Figure 13) containing a diaphragm 54’, 62 coupled to a pin 59’, with the housing having a first side (side with opening 66, Figure 13) with a second 
In regards to claim 7, Porte et al. discloses that the pin is coupled to a center of the diaphragm (Figure 3).
In regards to claim 21, Porte et al. discloses the latch arrangement as applied to claim 12 above, but fails to disclose a second opening disposed in the first side of the housing.  Horst teaches a housing 53’ (Figure 13) containing a diaphragm 54’, 62 coupled to a pin 59’, with the housing having a first side (side with opening 66, Figure 13) with a second opening 64.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a second opening in the first side of the housing of Porte et al. in order to enhance the adjustability of the device by allowing other locations for air pressure to be introduced into the housing (Paragraph 57 of the Computer Generated Translation for Horst).
In regards to claim 22.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porte et al. (US Pub. No. 2012/0097261) in view of Horst (DE 2550898 A1) as applied to claims 1, 5, 7, 21, and 22 above, and further in view of Fryatt et al. (GB 191017661 A).  Porte et al. in view of Horst teaches the diaphragm latch as applied to claim 1 above, but fails to specify that the diaphragm is made of metal.  Fryatt et al. teaches a diaphragm 8 that is made of metal (Page 2, line 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the diaphragm of Porte et al. be made of metal since the use of a metal diaphragm would still yield the predictable result of the diaphragm flexing in response to pressure exerted on the diaphragm.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porte et al. (US Pub. No. 2012/0097261) in view of Horst (DE 2550898 A1) as applied to claims 1, 5, 7, 21, and 22 above, and further in view of Dunlop Rubber Co. (FR 1394542 A).  Porte et al. in view of Horst teaches the diaphragm latch of claim 1 above, with the pin having a first end 34 that at least partially extends through the pin aperture when the pin is not received by the receptacle (at least partially extends in the same manner as shown in Figure 2B), but fails to disclose a second pin aperture disposed in the second side of the housing and a second end of the pin extending through the second pin aperture when the diaphragm has not been flexed.  Dunlop Rubber Co. teaches a pin 19 having a first end (end at reference character 19, Figure 3) and a second end (end with portion 21, Figure 3), with the second end of the pin extending through a second pin aperture 37 when the first end of the pin is in an unlatched position (Figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date .
Response to Arguments
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive.
In regards to applicant’s remarks concerning the amendments to claim 1 to include the limitations of claims 2, 3, and 6 and the combination of Porte et al. and Horst for the limitations of claim 6, the examiner respectfully disagrees.  Specifically, applicant asserts that the inclusion of a second opening on the first side of the housing would cause the mechanism to unlock, however, applicant has no basis or support for this assertion.  Horst teaches the housing 53’ receiving pressure or fluid from opening 61’ and opening 64 so as to regulate the pressure within the housing as well as providing the pressure to move pin 59’ between its various positions (Paragraphs 55-57 of the Computer Generated Translation).  Another example of a diaphragm latch functioning with at least one opening in a second side of a housing and a second opening disposed in a first side of the housing is Fletcher (GB 191419959).  Fletcher shows a housing a, g with a first side (side at reference character g, Figure 2) and a second side (side at reference character a, Figure 2), and the first side having an opening in addition to the opening for pin f and the second side having an opening (opening at port d, Figure 2).  Therefore, the diaphragm latch of Porte et al. is capable of functioning with a second opening in the first side of the housing, and the rejections are maintained.
In regards to applicant’s remarks concerning applicant’s amendments to claims 9 and 12 and the Porte et al. reference, applicant is referred to the new interpretation of the Porte et al. reference applied to claims 9-16 and 18-22 set forth in the rejections above.
In light of applicant’s amendments to the claims, most of the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.  The rejection of claim 8 under 35 U.S.C. 112(b) has been maintained in part and clarified in regards to the language used in amended claim 1.  In light of applicant’s further amendments to the claims, new claim objections and rejections of claims 5 and 9 under 35 U.S.C. 112(b) are set forth above.
Conclusion
34.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 22, 2021